Citation Nr: 1200647	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-11 125 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mouth lesions, including as secondary to exposure to herbicides and/or contaminated water at Camp Lejeune. 

2.  Entitlement to a rating in excess of 20 percent for a low back disability. 

3.  Entitlement to a rating in excess of 10 percent for postoperative right elbow bone spur. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia VA Regional Office.   That decision, in pertinent part, denied a compensable rating for postoperative right elbow bone spur, denied a rating in excess of 20 percent for low back disability, and denied service connection for mouth lesions.  An interim (June 2009) rating decision granted a 10 percent rating for postoperative right elbow bone spur effective January 24, 2007, the date of receipt of the claim for an increased rating.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The Veteran's appeal had included the matters of service connection for disabilities of the right foot and right knee (both denied in the March 2008 rating decision); however, a June 2009 rating decision granted the Veteran service connection for such disabilities, and those matters are not before the Board.

The matter of the rating for postoperative right elbow bone spur is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of service connection for mouth lesions and the rating for his low back disability; there are no questions of fact or law in these matters remaining for the Board to consider. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of service connection for mouth lesions and the rating for his low back disability; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In April 2009, the Veteran filed a substantive appeal that perfected his appeal in the matters of service connection for mouth lesions and the rating for low back disability.  In testimony at the Travel Board hearing in August 2011 (as reflected by the transcript), he confirmed he is withdrawing his appeal in these matters and limiting his appeal to the matter of the rating for postoperative right elbow bone spur.

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for mouth lesions and the rating for low back disability.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal in the matters of service connection for mouth lesions and the rating for low back disability is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Some discussion of medical history is necessary regarding the Veteran's right arm disabilities.  During service, he sustained combat injuries, specifically shrapnel wounds, including to the right arm.  The residuals of the right arm shell fragment wound (characterized as scars) are service connected, separately rated, and not currently on appeal before the Board.  The disability entity at issue in this appeal is a postoperative bone spur (which was found later in service, and surgically removed).  The Veteran's arguments pursuant to this appeal and his complaints on examinations have related to both of these entities; he alleges that he has neurological impairment secondary to the service-connected residuals of right arm shell fragment wound and to the postoperative bone spur.  The matter on appeal (increased rating for postoperative right elbow bone spur) is inextricably intertwined with the unadjudicated matter of entitlement to service connection and a separate rating for neurological impairment of the right upper extremity (i.e., as a manifestation of the bone spur removal residuals), which in turn is inextricably intertwined with the matter of the rating for residuals of a right arm shell fragment wound rated now as a scar).  Because these matters are inextricably intertwined they must be adjudicated (and developed) concurrently.  Specifically, an examination to secure a clarifying medical opinion is necessary.

Additionally, a review of the claims file found that the most recent VA treatment records in evidence are from January 2009.  Records of any VA treatment the Veteran has received for the right arm disabilities at issue since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matters of the rating for scar residuals of a right arm shell fragment wound, and service connection (and a separate compensable rating) for neurological disability of the right arm, the RO should provide the Veteran all VCAA-mandated notice, and afford him the opportunity to respond.  

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for his right arm disabilities since January 2009.  He should also be asked to specify whether he received any private treatment or evaluation for his right arm disabilities, the records for which have not already been obtained, and to provide releases for records of any such treatment or evaluation (which the RO should then obtain for association with his claims file).
3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and assess the severity of his right upper extremity disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  Based on examination findings and review of the record, the examiner should provide an opinion that includes responses to the following:  

(a) Please identify (by medical diagnosis) each right upper extremity disability found.  Specifically, does the Veteran have a neurological disability of the right upper extremity in addition to his service-connected postoperative right elbow bone spur and scar residuals of a right arm shell fragment wound? 

(b) For any right arm disability entity other than the postoperative right elbow bone spur and the scar residuals of a shell fragment wound found (and specifically for any neurological disability found), please identify the most likely etiology for such disability.  Specifically, is any neurological disability entity found related to either (or both) of the two right upper extremity disabilities already service-connected?

(c) Please identify all pathology, symptoms, and associated impairment attributable to each diagnosed right upper extremity disability entity.  If any symptom or impairment may be attributable to more than one entity diagnosed, please indicate, to the extent possible, the diagnosis that is primarily responsible for the symptom and impairment.  

(d) Please review the January 2008, March 2009, and May 2009 VA examination reports, as well as the treatment records associated with the claims file.  For any pathology, symptoms, and/or impairment of function shown in those records, and not found on current examination, please attribute such to the diagnosis responsible.   

The examiner must fully explain the rationale for all opinions.

4.  The RO should arrange for any further development necessary, and then adjudicate the claims of service connection claim for neurological disability of the right arm (including as secondary to either the postoperative right elbow bone spur or to the scar residuals of a right arm shell fragment wound), and the rating for residuals of a right arm shell fragment wound.  If either benefit is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter(s) will not be before the Board unless he initiates (and perfects) an appeal in the matter(s).  

5.  The RO should then re-adjudicate the matter of the rating for postoperative right elbow bone spur.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


